Citation Nr: 1126007	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1994 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied secondary service connection for a right knee disability.

In August 2007, the Veteran had a hearing before a Decision Review Officer and the transcript is of record.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in October 2009; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule and the hearing request is considered withdrawn.  38 C.F.R § 20.704. 

On appeal in January 2011, the Board remanded the case for additional development.

The issue of entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The medical evidence shows that the Veteran's right knee disability is not secondary his service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a September 2005 letter.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter further included the criteria for substantiating a service connection claim secondary to a service-connected disability.  

A July 2009 post-adjudication letter provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.  While the 2009 notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in several supplemental statements of the case following the provision of notice, most recently in April 2011.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained VA treatment records, afforded the Veteran a physical examination, obtained medical opinions as to the etiology of his right knee disability, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  The May 2006 VA examination and January 2011 addendum are adequate for adjudication purposes, as the doctor offered the requested opinions, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claim.  There has been substantial compliance with the Board's January 2011 Remand Order.  See Stegall v. West, 11 Vet. App. 268 (1998).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that he developed a right knee disability as a result of his service-connected left knee disability.  Specifically, he claims that the strain placed on his right knee as a result of favoring his left knee has resulted in pain.

In September 1996, the RO granted service connection for anterior cruciate ligament (ACL) reconstruction, left knee, and awarded a 10 percent evaluation.

A March 1997 VA examination conducted in relation to the Veteran's left knee claim shows that he walked with a slight limp on the right.

A May 1999 VA examination conducted in relation to the Veteran's left knee claim shows that there was an audible pop from the right knee when the Veteran squatted.  The examiner wrote "he is beginning to have some right knee pain which he thinks is from overtime of that extremity."  The Veteran's gait was normal.  X-rays of the right knee were normal.  The examiner determined that the right knee was stable.  The impression included "[h]istory of right knee complete ACL tear with repair, with ongoing pain, evidence of some effusion, and of some lateral instability.  An MRI is said to have been abnormal.  There is evidence of some early difficulty with the right knee which may be a result of overuse."  Reading the complete report, it is clear that the examiner was referring to the left knee ACL tear and mistakenly typed right knee.

A September 2004 VA treatment record shows that the Veteran reportedly injured his right knee while playing basketball the previous year.  There was minimal swelling and "not a lot of tenderness to palpation."  Drawer and Lachman's testing were positive.  The diagnosis was right knee pain with suspect cruciate ligament and possible meniscal involvement.  X-rays taken later than month showed a right knee ACL tear.  

A December 2004 MRI revealed "ACL tear as well as medial meniscus and lateral meniscus tears."  The Veteran wore a wrap wound brace that did not help much.  He reported that the right knee was a problem because he was favoring the left knee.  The clinician told him to "go to ratings for that."

In September 2005, the Veteran reported right knee pain "for a year or so."

The Veteran submitted to a VA examination of the right knee in May 2006.  He reported that his symptoms began in 2003, but that he had injured his right knee while playing basketball in 2004.  The examiner noted that the May 1999 X-rays were normal, while the December 2004 MRI showed a torn ACL and medial meniscus.  The examiner diagnosed right knee status post ACL repair, functional impairment close to moderate.  He wrote: "The right knee condition is a direct result of his basketball injury in 2004 and is not caused by or related to service connected left knee nor is there any aggravation of the service connected left knee injury by the right knee condition."  Again, clearly the examiner got the left knee and right knee juxtaposed.  

A June 2006 VA examination conducted in relation to the Veteran's left knee claim shows that he walked with an antalgic gait and wore a brace on his right knee.

March 2007 X-rays showed progressive degenerative joint disease in the right knee.

An addendum to the May 2006 examination report dated January 2011, precipitated by the Board's January 2011 Remand for clarification regarding the possibility of aggravation, shows that the examiner reviewed the claim file, to include the May 1999 VA examination report.  He provided the following opinion:

[T]here is no aggravation of the diagnosed right knee disability to the service-connected left knee disability.  There is nothing in the orthopedic literature that I am aware of whereby a joint on [one] side of the body, for example a knee, would directly influence, aggravate or in any other way influence the same joint, knee, on the opposite side of the body.  (Emphasis added).

Use of the word "to" appears to be a typographical error, as the rationale provided in the opinion clearly indicates that the examiner believes that the Veteran's right knee disability is not aggravated by his service-connected left knee disability.  Furthermore, the examiner specifically referenced the notation in his May 2006 report that the Veteran had suffered a basketball injury to the right knee in 2004.

The medical opinions provided in the May 2006 VA examination report and January 2011 addendum conclude that the Veteran's right knee disability is neither caused, nor aggravated, by the service-connected left knee disability.  These opinions are supported by reference to objective medical evidence and medical literature.  The opinions are also consistent with VA treatment records, which show that the Veteran reported having injured his right knee while playing basketball post-service.

The Veteran specifically claims that his right knee disability is caused by his service-connected left knee disability; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his right knee and his left knee, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinions provided by the VA examiner who discussed the evidence of record and provided a rationale for his medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a right knee disability secondary to a service-connected left knee disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


